The court erred in sustaining exceptions to the petition and dismissing the suit for want of jurisdiction. According to the allegations, a fraud had been perpetrated on appellants in Jones County by the agent of appellee, who resided in Dallas County. The case, we think, comes clearly within the seventh exception provided for in article 1194 of the Revised Statutes. (Hunt County Oil Co. v. Scott, 67 S.W. Rep., 451.)
We are also inclined to the opinion that it comes within the ninth exception provided for in said article, since the petition in addition to alleging fraud, seems to have alleged a trespass in Jones County as the foundation of the action. The drugs which appellant D.C. Winter, wife of appellant G. W. Winter, is alleged to have been induced, through the fraud of appellee's agent, to accept and use in the treatment of a disease affecting her ears, and which it is alleged materially and permanently impaired her hearing and caused her severe pain, were sent by appellee from his residence in Dallas to appellants' residence in Jones County and there used by appellants on the faith of the false and fraudulent representations made by the agent of appellee in that county.
The judgment is therefore reversed and the cause remanded for a new trial.
Reversed and remanded.